Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00518-CV

                 Sandra Garza DAVIS f/k/a Sandra C. Saks and Landen Saks,
                                       Appellants

                                               v.

              Lauren Saks MERRIMAN and Marcus P. Rogers, Interim Trustee,
                                    Appellees

                                     No. 04-13-00875-CV

              Sandra C. SAKS, Margaret Landen Saks and Lee Nick McFadin III,
                                       Appellants

                                            v.
                              Lauren Saks a/k/a Gloria Lauren
     Lauren SAKS a/k/a Gloria Lauren Nicole Saks and Marcus P. Rogers, Interim Trustee,
                                        Appellees

                      From the Probate Court No. 1, Bexar County, Texas
                                Trial Court No. 2011-PC-3466
                       Honorable Polly Jackson Spencer, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgment confirming
the arbitration award is AFFIRMED; however, the appeal from the order in aid of enforcement of
judgment is DISMISSED FOR LACK OF JURISDICTION. The motion to dismiss Lee Nick
McFadin III from appellate cause number 04-13-00875-CV is DENIED AS MOOT. It is
ORDERED that Appellees Lauren Saks Merriman and Marcus Rogers, Interim Trustee, recover
their costs of appeal from Appellants Sandra C. Saks and Landen Saks.

       SIGNED March 4, 2015.

                                                _____________________________
                                                Karen Angelini, Justice